DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, 8-13, 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/999,182 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope or only contain obvious changes in the required limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-12, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 8, 10 and 15 recite the limitation "the bracket element".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “aligned parallel to another side of the opening connecting to this side” and it is not clear if the term “this side” is referring to the recited “one side” or some other member/side.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-12, 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tantlinger (US 3,231,103).
Regarding claim 1, Tantlinger (hereafter “D1”) discloses a stacking storage arrangement (figure 1) comprising: a rack (10) having multiple container receiving spaces (three spaces shown in figure 1), each having an opening at a bottom end thereof; at at least one said opening a latch (arm 210, pin 220) arrangement is arranged (embodiment of figure 7), said latch comprising at least one latch unit having a holding latch (210); said holding latch being configured to be moved between a locking position (figure 9) and a release position (figure 12) (col. 4, lines 17-23); and said holding latch being configured to be replaced from an inner side of the opening (latch 210 is oriented inward of rack vertical members 202 and mounted on pin 220 which is also inside of vertical members – figure 7).
Regarding claim 5, D1 discloses the opening is embodied in a frame (between members 202) that forms a part of the rack, and wherein a bracket element (casting 206) is arranged in a notch (notch of 202) of the frame (figure 7).
Regarding claim 6, D1 discloses wherein the notch (formed by perpendicular legs of 202) is embodied as a pass-through opening (vertical pass through).
Regarding claim 7, D1 discloses wherein the bracket element (206) is embodied as an angled element (figure 7) that comprises a first leg (bracket comprises two perpendicular legs/sides) that is aligned parallel to one side of the opening and a second leg that is aligned parallel to another side of the opening (sides being perpendicular directions in the horizontal plane).
Regarding claims 8-9, D1 discloses wherein the bracket element (206) is accessible from an interior of the opening and is connected to an inner side of the opening (col. 4, lines 1-10).
Regarding claim 10, D1 discloses wherein the holding latch (210) is embodied as a two-armed lever having a first arm (having rib portion 214 and extending past wall of 206 into openings) directed into the opening and a second arm (portion of 210 within bounds of 206 extending from first portion in a direction toward 202/206 as seen in figure 7) directed away from the opening, and wherein on the bracket element a stop (wall of 206 blocking end of second arm in the position in figure 7) is provided that the second arm is configured to strike when the first arm forms an angle in a range of -15° to +15° to horizontal.
Regarding claim 11, D1 discloses wherein the stop (inner wall of 206) is formed by a wall section of the bracket element.
Regarding claim 12, D1 discloses wherein the holding latch (210) is connected to a rotational spring (230) arrangement that is configured to apply a force to the second arm of the holding latch in a direction of the stop (spring applies force to press latch into the position of figure 7 thereby applying force in direction of stop wall of 206).
Regarding claim 15, D1 discloses wherein the bracket element is embodied as a cast part (casting 206).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tantlinger (US 3,231,103) in view of Tai et al. (US 2003/0206789).
Regarding claim 2, D1 only discloses a bracket element (206) secured in a fixed position.  Tai et al. (hereafter “D2”) discloses a support bracket (17) removably attached at an inner side of struts (11) by bolts ([0068]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify D1 such that brackets are removably attached by bolts as taught in D2 such that brackets are vertically adjustable in position.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tantlinger (US 3,231,103) in view of Immatec (DE 10 2013009340).
D1 does not disclose wherein the holding latch (210) is configured to be pivoted about an axis that forms an angle of less than 90 degrees with a longitudinal side and with a transverse side (D1 pivot axis).  Immatec (hereafter “D3”) teaches a holding latch (as at 8) for storage racks (see figure 1) arranged at an angle with a pivot axis at a 45 degree angle with respect to the rack sides (figure 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the latch of D1 to extend at an angle as taught by D2 to provide better support for the axis supported on flanges of the bracket.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tantlinger (US 3,231,103) in view of Finlay et al. (US 10,240,408) and Bonora et al. (US 6,663,148).
D1 does not teach a sensor located on the latch.  Finlay et al. discloses a pivotable, lever arm latch (2, 5, Figs. 1-8) that includes a sensor (30) mounted in a recess (33) that extends through the latch (Figs. 7-8). Finlay further teaches that the sensor (30) may include a light source that is visible from below (col. 11, line 55 — col. 12, line 12). Bonora et al. discloses a latch (30, Fig, 22) having a hole (150) that is reflective (col. 7, line 45 – col. 8, line 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, to modify the latch of D1 to include a reflective sensor that is mounted in the bottom of the latch because it would allow the orientation of the latch to be reliably known, as taught by Finlay et al.  Bonora et al. provides the motivation for using a reflective surface because the latch would not need to include any electrical components of the sensor, since the light source could be positioned outside of the latch as taught by Bonora et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631